DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first environmental control system pack” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first environmental control system" in ln 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpret as first environmental control system pack.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US Pat No. 6,401,473), hereinafter referred to as Ng, in view of Curry et al. (US Pat No. 5,791,982), hereinafter referred to as Curry.
Re claim 1, Ng teaches an environmental control system, comprising:
a first environmental control system pack (130) having a first inlet (implicit) that receives a first fluid flow from a first air source (C5-lns 20-25, “The system 100 also includes an air conditioning pack 130 for properly conditioning fresh air 121. Air may be provided to the air conditioning pack 130 from various sources. In one embodiment, for example, the source of air (not shown) for the air conditioning pack may be the compressor of a gas turbine engine”) and a first outlet (implicit) that provides the first fluid flow to a mixing manifold (120); and
a first recirculation fan assembly (112-118) having a first recirculation inlet (see e.g. Fig 2) that receives a first cabin air fluid flow (e.g. 112) from an aircraft cabin (140), a fan (116), a first recirculation outlet (see e.g. Fig 2) that provides the first cabin air fluid flow to the mixing manifold. 
Ng does not explicitly teach the limitation of a cabin air sensor (13, 15, 17, 19, 21). 
However, Curry teaches the limitation of an environmental control system comprising a cabin air sensor.
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Ng and integrate a cabin air sensor, as taught by the system of Curry, in order to to provide a cabin environment control system which alleviates the hypoxemia, dehydration and decompression sickness problems. 

Re claim 2, Ng, as modified, teaches the environmental control system of claim 1. Curry further teaches the limitation of wherein a recirculation assembly (37) includes a recirculation controller (23) in communication with the recirculation assembly and a controller (43) that is in communication with a first environmental control system pack (45, 51). Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Ng and integrate wherein the first recirculation fan assembly includes a fan controller in communication with the fan and a controller that is in communication with the first environmental 

Re claim 3, Ng, as modified, teaches the environmental control system of claim 2. Curry further teaches the limitation of wherein the cabin air sensor is arranged to provide a first air quality signal indicative of an air quality (13, 15, 17, 19, 21) of the first cabin air fluid flow to the recirculation controller. Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Ng and integrate wherein the cabin air sensor is arranged to provide a first air quality signal indicative of an air quality of the first cabin air fluid flow to the fan controller, as taught by the system of Curry, in order to provide a cabin environment control system which alleviates the hypoxemia, dehydration and decompression sickness problems. 

Re claim 4, Ng, as modified, teaches the environmental control system of claim 2. Ng, as modified, further teaches the limitation of wherein the cabin air sensor is in fluid communication with the first recirculation outlet and the first recirculation inlet (implicit by the modification since the sensor is placed in the cabin and the recirculation system is in fluid communication with the cabin).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR 






/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        9/15/2021